IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

MICHAEL FULGHAM,

              Petitioner,

v.                                                     Case No. 5D17-2766

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed October 6, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Michael Fulgham, Sneads, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the July 6, 2017 order

denying Petitioner’s pro se motion to correct sentence, filed in Case No. 2016-CF-

1201-A, in the Circuit Court in and for Seminole County, Florida. See Fla. R. App. P.

9.141(c)(6)(D).

       PETITION GRANTED.

EVANDER, BERGER and LAMBERT, JJ., concur.